Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.

Status of Claims
Claims 1-10, 12-13, and 21-28 are currently pending in this application in response to the amendment and remarks filed on 05/18/2021.  Claims 1 and 21 are currently amended, claims 25-28 are newly added, and claims 11 and 14-20 remain canceled.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §102(a)(1) rejections:
	Applicant’s claim amendments and remarks filed 05/18/2021 have been fully considered and overcame the rejections as presented in the Final office action filed 03/01/2021. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below.

Claim Objections
Claim 21 is objected to because of the following informality:  Claim 21 recites the feature “the controller further configured to automatically schedule one or more learned events in a future operation of the building management system based the received two or more building management requests related to the current comfort level of the 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-4, 6-10, 12-13, and 21-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0353379).

With respect to claims 1 and 21, Lee teaches a building management system configured to control the operation of one or more building system components of a building (smart building management HVAC system, fig.1; including voice assist devices locate throughout a smart building to control HVAC system, par.0069-0070), the building management system (fig.1) comprising: 
an I/O port (communications interface 604, par.0125 and fig.6) for operative coupling to a remote user interface (communicate between building management system 600 and client devices 448, par.0125 and fig.6); 
a controller (processing circuit 606, fig.6) operatively coupled to the I/O port (processing circuit 606 coupled to communications interface 604, fig.6), the controller configured to provide a natural language interaction on the remote user interface via the I/O port and to receive two or more building management requests from one or more users (allowing user control, monitoring, and adjustment to the building management system 600, par.0125; with voice assistant service 640 via cloud platform 620, configured to analyze natural verbal or spoken language statements uttered by occupant to determine whether the temperature of a corresponding zone or space 
the controller further configured to ascertain whether the received two or more building management requests can be carried out by the building management system1 (determine whether the temperature of a corresponding zone or space should be increased, decreased, or left alone/unchanged, par.0223); 
the controller further configured to instruct the one or more building system components of the building to carry out the received two or more building management requests (control HVAC system to adjust temperature of the zone or space based on the analyzed utterance data, par.0070) except for those building management requests that cannot be carried out1 (when determine the temperature of corresponding zone or space should be left alone/unchanged, par.0223); and 
the controller further executes a learning algorithm that schedules one or more learned events in a future operation of the building management system based on the received two or more requests related to the current comfort level of the corresponding user (utilize machine learning to analyze the semantics of the utterance data to determine whether or not the utterance includes a sentiment relating to the temperature corresponding zone or space and whether to increase, decrease, or left alone the temperature, par.0231; temperature predictor analyze the historical utterance data, the historical occupancy data current temperature, current data, and/or current time to predict the temperatures that are likely to be desired in various zones or spaces and over time, learn to maintain the temperatures in various zones or spaces that are occupied or expected to be occupied closer to the occupant desired or comfort levels, par.0240).



With respect to claim 3, Lee teaches wherein the controller determines that one or more of the building management requests cannot be carried out due to a building system component equipment fault (responses to detect or diagnose faults are provided in an alert message to user, par.0113-0115).  

With respect to claim 4, Lee teaches wherein the controller is configured to provide an alert via the I/O port to a building manager regarding the one or more building management requests that cannot be carried out due to the building system component equipment fault (responses to detect or diagnose faults in the building equipment provide an alert to a maintenance scheduling system or a control algorithm configured to attempt to repair the fault or to work-around the fault, par.0113).  
  
With respect to claim 6, Lee teaches wherein the controller determines that one or more of the received building management requests cannot be carried out because doing so would result in a building system parameter being outside of a predefined allowable range (zone is occupied and zone temperature is greater than temperature set-point, action is penalized since heat should have been turned off and cooling should be turned on, TABLE of par.0245).

With respect to claim 7, Lee teaches wherein the controller is configured to determine a location and/or a zone of a user within the building that is making one or more of the building management requests via the natural language interaction on the 

With respect to claims 8 and 23, Lee teaches wherein the controller is configured to institute a temporary change in operation of one or more building system components in response to one or more of the building management requests (temperature set corresponding to the zone or space may be temporarily overridden, par.0235). 

With respect to claims 9 and 24, Lee teaches wherein the controller is configured to enable a user to create an event via the remote user interface by specifying one or more comfort parameters for a zone within the building and a date and time of the created event (HVAC systems includes programmable thermostat that allows operations of heating and cooling according to a scheduled and a pre-programmed temperature set-point, par.0002, pre-programmed with different temperature setpoints according to various conditions such as time of day, dayof week, outside temperature, or occupancy status, par.0003), and once created, the controller is configured to instruct the one or more building system components of the building that correspond to the zone to operate in accordance with the one or more comfort parameters at the date and time of the created event (HVAC system controls the temperature of the building, zone or space based on a scheduled setpoints, par.0002-0003). 

With respect to claim 10, Lee teaches wherein the controller is configured to automatically change a future operation of one or more building system components of a building based on one or more of the received building management requests from the user (temperature predictor analyze the historical utterance data, the historical occupancy data current temperature, current data, and/or current time to predict the temperatures that are likely to be desired in various zones or spaces and over time, learn to maintain the temperatures in various zones or spaces that are occupied or expected to be occupied closer to the occupant desired or comfort levels, par.0240).  

With respect to claim 12, Lee teaches wherein the natural language interaction via the remote user interface comprises voice recognition and/or voice synthesis (a voice assist device listen for user spoken statements, verbal commands, or utterance data such as “I’m so cold”, par.0232; the voice assist devices send the detected uttered statements or commands to the building management platform to be used to control the HVAC subsystem to adjust the temperature based on the utterance, par.0119).  

With respect to claim 13, Lee teaches wherein the one or more building system components include an HVAC system components and the one or more building management requests include a request for one or more of warm air, cool air and fresh air (HVAC system 100 can include a plurality of HVAC devices (e.g., heaters, chillers, air handling units, pumps, fans, thermal energy storage, etc.) configured to provide heating, cooling, ventilation, or other services for building 10, par.0072).  

With respect to claims 25 and 27, Lee teaches wherein the one or more learned events comprise adjustments to the future operation of the building management system to accommodate comfort wishes of one or more specific users (utilize machine learning to analyze the semantics of the utterance data to determine whether or not the utterance includes a sentiment relating to the temperature corresponding zone or space and whether to increase, decrease, or left alone the temperature, par.0231; temperature predictor analyze the historical utterance data, the historical occupancy data current temperature, current data, and/or current time to predict the temperatures that are likely to be desired in various zones or spaces and over time, learn to maintain the temperatures in various zones or spaces that are occupied or expected to be occupied closer to the occupant desired or comfort levels, par.0240).

With respect to claims 26 and 28, Lee teaches wherein the one or more learned events comprise a temporary temperature set point adjustment to a scheduled temperature set point to accommodate comfort wishes of one or more specific users .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0353379) in view Vangeel et al. (US 2016/0095189).

With respect to claim 5, Lee fails to teach wherein the controller determines that one or more of the received building management requests cannot be carried out due to a conflict with another one of the received building management request.
However, it is known by Vangeel to teach wherein the controller determines that one or more of the received building management requests cannot be carried out due to a conflict with another one of the received building management request (Vangeel: override the received control request when competing control request of a higher priority, hence ignore the received control request, par.0231 and fig.20; different control types may be enabled and operational in the same area or for the same commissioned unit, priorities are used to resolve any conflicts or ambiguities given all received control 
	Because Vangeel is also directed to a building management system configured to control the operation of one or more building system components of a building (Vangeel: system for managing environmental conditions within a physical structure, fig.1A and par.0079), including a natural language interaction on the remote user interface via the I/O port and to receive two  or more building management requests from one or more users (Vangeel: manager module 110 receive personal control commands from smart phone applications and translate such commands into control signals to control lighting and HVAC conditions and manage scheduling of tasks, par.0082), each of the two or more building management requests related to a current comfort level of the corresponding user (Vangeel: requests from various authorized users with personal controllers to manage the environmental conditions within the building, par.0141), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vangeel with Lee for the purpose of resolving any conflicts or ambiguities given when managing multiple users making requests to change environmental conditions (Vangeel: par.0215).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        June 29, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Underlined limitations are not recited in claim 21.